 In theMatter Of PEERLESS OF AMERICA,INC.andREFRIGERATIONFITTERS, LOCAL 508,A. F. L.Case No. B-1918.-Decided July 18, 1940Jurisdiction:refrigeration apparatus manufacturing industry.Investigation and Certification of Representatives:existence of question:refusal to accord recognition to union and request that certification beobtained; election necessary.Unit Appropriate for Collective Bargaining:production employees includingforemen's assistants, general mechanics, sheet-metal workers, shipping clerks,welders, tube benders, tube benders' helpers, sheet-metal helpers, fin-coilmachine operators, carpenters, and carpenters' helpers.Mr. A. H. Witt,of Los Angeles, Calif., for the Company.Mr. F. A. McKenney,of Los Angeles, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 20, 1940, Refrigeration Fitters, Local 508, hereincalled the Union, filed with the Regional Director for the Twenty-firstRegion (Los Angeles, California) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Peerless of America, Inc., Los Angeles, California,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On June 13, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Reg-ulations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On June 19, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Union,Los Angeles Industrial Union Council, and upon Los Angeles Central25 N. L. R. B., No. 71.610 PEERLESSOF AMERICA, INC.611Labor Council.Pursuant to the notice, a hearing was held onJune 25, 1940, at Los Angeles, California, before Sumner Marcus,the Trial Examiner duly designated by the Board.The Companywas represented by the manager of its Los Angeles plant and theUnion by its business agent; both participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing oil the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings -of the Trial Exam-iner and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPeerless of America, Inc., is engaged in the manufacture of re-frigeration and air-conditioning coils, expansion valves, and otherappurtenances for air-conditioning and refrigeration.Its principaloffices are in Chicago, Illinois, and it maintains plants in New YorkCity; Dallas, Texas; and Los Angeles, California.This proceedingis concerned only with the plant at Los Angeles.During 1939 the Company purchased raw materials for the LosAngeles plant valued at approximately $80,000, 90 per cent of whichwere shipped to the Los Angeles plant from points outside the Stateof California.During the same period the Company sold productsmanufactured at the Los Angeles plant valued at approximately$167,000, of which approximately 28 per cent were shipped fromthe Los Angeles plant to points outside the State of California.Ap-proximately 50 persons are employed in the Los Angeles plant.H. THE ORGANIZATION INVOLVEDRefrigeration Fitters, Local No. 508, is a labor organization affil-iated with the American Federation of Labor, admitting to mem-bership all production employees in the Los Angeles plant of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1940 the Union requested the Company to bargain withitas the exclusive representative of the employees in the LosAngeles plant.The Company refused to bargain with the Unionuntil the Board certified that it had been designated as representativeof the majority of the employees in the Los Angeles plant. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.,IV. THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agreed at the hearing that the ap-propriate unit should consist of all production employees in theLos Angeles plant of the Company, including foremen's assistants,general mechanics, sheet-metal workers, shipping clerks, welders, tubebenders, tube benders' helpers, sheet-metal helpers, fin-coil machineoperators, carpenters, and carpenters' helpers.We see no reasonfor departing from such unit.We find that all production employees in the Los Angeles plantof the Company, includingforemen'sassistants,general mechanics,sheet-metalworkers, shipping clerks, welders, tube benders, tubebenders' helpers, sheet-metal helpers, fin-coil machine operators, car-penters, and carpenters' helpers, constitute a unit appropriate forthe purpose of collective bargaining, and that said unit will insureto employees of the Company full benefit of their right to self-or-ganization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ,ballot.We shall direct that the employees ofthe Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election herein,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : PEERLESSOF AMERICA, TNC.CONCLUSIONSOFLAW6131.A question affecting commerce has arisen concerning the repre-sentation of employees of Peerless of America, Inc.,, Los Angeles,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production employees in the Los Angeles plant of the Com-pany including foremen's assistants, general mechanics, sheet metalworkers, shipping clerks, welders, tube benders, tube benders' helpers,sheet-metal helpers, fin-coil machine operators, carpenters, and car-penters' helpers, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Peerless of America, Inc., Los Angeles, California, an electionby secret ballot shall be conducted as early as possible, but-not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National LaborRelations Board, and subject to Article ,III, Section 9, of said Rulesand Regulations, among all the production employees in the LosAngeles plant of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction ofElection, including foremen's assistants, general mechanics, sheet-nietalworkers, shipping clerks, welders, tube benders, tube benders'helpers, sheet-metal helpers, fin-coil machine operators, carpenters,carpenters' helpers, employees who did not work during such pay-roll period because they were ill or on vacation, and employees whowere then or have since been temporarily laid off, but excludingemployees who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by RefrigerationFitters,Local No. 508, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.Mn.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.283036-42-vol 25--40